Citation Nr: 0105479	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  95-15 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from July 1971 to 
July 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which held that new and material evidence had not been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder.  

In March 1999, the RO furnished the veteran and his 
representative a fourth Supplemental Statement of the Case 
(SSOC) which covered the denial of service connection for 
post-traumatic stress disorder (PTSD) on the basis of a de 
novo review of the record.  It appears from the record that 
this SSOC has not been the subject of a timely appeal.  
Further, no physician of record in this case has diagnosed 
PTSD and the veteran's representative at the RO and at the 
Board have not alluded to PTSD in their respective 
presentations in January 2001.  Accordingly, the issue of 
service connection for PTSD is not currently before the Board 
for appellate review.  

FINDINGS OF FACT

1.  In September 1992, the RO denied service connection for 
an acquired psychiatric disorder on the basis that only a 
personality disorder was demonstrated in service.  

2.  The veteran was informed of the RO decision in September 
1992, and did not file a timely notice of disagreement with 
it.  

3.  The evidence submitted since the September 1992 RO 
decision is so significant that it must be considered in 
conjunction with other evidence in order to fairly decide the 
merits of the claim.  



CONCLUSIONS OF LAW

1.  The September 1992 decision denying service connection 
for an acquired psychiatric disability is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.104(a) (2000).  

2.  Evidence submitted since the RO's adverse determination 
in September 1992 is new and material, and the claim for 
entitlement to service connection for an acquired psychiatric 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records dated in April 1972 show that the 
veteran was seen for a nervous stomach and chest pain.  In 
September 1973, the veteran was seen for headaches that were 
felt to be secondary to a neurosis.  These records also show 
that the veteran was found to be a "nervous person" and 
provisional diagnosis of anxiety neurosis with tension 
headaches was rendered.  A subsequent consultation resulted 
in a diagnostic impression of mixed personality disorder.  
The report of a separation examination dated in June 1975 
shows a history of nervousness.  Nervousness since 1972, 
treated conservatively, with no complications, or sequelae 
was clinically noted.  

Private medical records dated in November 1984 and July 1986 
reflect that the veteran was hospitalized for psychiatric 
disorders.  In October 1984, the veteran complained of 
palpitations, sweating, nervousness, and suicidal ideation.  
The discharge diagnosis was Axis I-adjustment disorder with 
depressed mood and Axis II-schizoid personality.  In July 
1986, the veteran was diagnosed as having an adjustment 
disorder with atypical features.  

VA outpatient treatment records dated in October 1992 show 
that the veteran was diagnosed as having a panic disorder.  

In a December 1992 correspondence, a private mental health 
worker provided updated information regarding the veteran's 
psychiatric disability and a copy of psychiatric intake 
evaluations dated in December 1984 and February 1991.  The 
December 1984 evaluation reflects a diagnosis of adjustment 
disorder with depression and panic attacks, rule out schizoid 
personality.  A February 1991 intake interview shows a 
diagnosis of Axis 1-anxiety and panic attacks, and Axis II-
personality disorder.  

At a VA examination dated in April 1993, the veteran reported 
that he began experiencing panic attacks in service.  At the 
conclusion of a mental status examination, the examiner 
entered diagnoses of history of adjustment disorder with 
depression and anxiety, and personality disorder with passive 
aggressive and dependent features.  

In July 1993, the veteran admitted to a VA inpatient 
psychiatry program.  The diagnoses included Axis-I panic 
disorder by history and Axis II-anti social personality 
disorder, provisional.  

A VA mental health clinic treatment note dated in August 1994 
authored by a VA social worker and a VA psychiatrist shows 
that the veteran reported symptoms of panic occurring several 
times daily.  The diagnoses included a panic disorder.  

The record includes statements dated in 1995 from the 
veteran's friends.  These affiants attest to the veteran 
having demonstrated anxiety and nervousness after his return 
for service.  

In May 1998, the veteran underwent a VA psychiatric 
examination.  At the conclusion of a mental status 
evaluation, the examiner diagnosed the veteran as having a 
depressive disorder and a borderline personality disorder.  
An addendum to the examination indicates that the veteran was 
admitted to an inpatient unit because of suicidal ideations.  

Analysis

An unappealed rating decision of the RO is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  However, a claim 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

The evidence before the RO in September 1992 showed that in 
service it was indicated that the veteran may have had an 
acquired psychiatric disability, namely nervousness and 
anxiety.  However, the veteran was ultimately diagnosed 
during service as having a personality disorder.  The 1980s 
diagnoses which included an adjustment disorder, did not 
definitively establish the existence of a chronic acquired 
psychiatric disorder at that time.  As such, there was some 
question of the existence of a chronic acquired psychiatric 
disorder during service or at any time subsequent thereto.  

The evidence received since the September 1992 rating board 
decision shows subsequent diagnoses of a panic disorder and a 
depressive disorder, both of which are chronic acquired 
psychiatric disorders.  This evidence is new in that was not 
previously before the RO in September 1992.  In addition, 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
this evidence is new and material, and the veteran's claim 
for service connection for an acquired psychiatric disability 
is reopened. 38 C.F.R. § 3.156(a).  



ORDER

As new and material evidence has been presented to reopen a 
claim of service connection for an acquired psychiatric 
disability, the appeal as to this issue is granted.  


REMAND

At a VA examination in May 1998, the veteran indicated that 
he was awarded Social Security Administration (SSA) 
disability benefits in 1992 for panic and anxiety attacks.  
The Board notes that these records have not been obtained, 
but should be associated with the veteran's claims folder.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, the examination report reflects that in January 
1997, May 1997, August 1997, and November 1997, the veteran 
had been admitted to the inpatient unit for psychiatry at the 
Stratton VA medical facility in Albany, New York.  It was 
also noted that at the completion of the examination the 
veteran threatened to harm himself and was escorted to an 
outpatient mental health clinic where he was seen by a 
psychiatrist and admitted to the inpatient unit.  The Board 
notes that the above noted VA medical records have not been 
associated with the veteran's claims file either.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the claims folder, all records noted by 
the veteran that are not currently on 
file.  In any event, the RO should obtain 
the complete VA hospital clinical records 
folder from the VA Medical Center in 
Albany, New York for association with the 
claims folder.  

2.  Thereafter, the RO should obtain from 
SSA the decision awarding disability 
benefits as well as the medical records 
relied upon concerning that claim.  

3.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
nature and etiology of any acquired 
psychiatric disability.  It is imperative 
that the claims folder, containing all 
evidence relevant to the case (including 
a copy of this REMAND), be provided to 
the VA examiner who is designated to 
examine the veteran, so that the examiner 
can review the veteran's pertinent 
medical history and circumstances.  All 
clinical findings should be reported in 
detail.  If an acquired psychiatric 
disorder is shown to be present, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the disorder developed during 
service, and/or whether it is at least as 
likely as not any acquired psychiatric 
disorder is otherwise related to service.  

4.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken.  

5.  Thereafter, the RO should review the 
remanded issue and adjudicate the claim 
for service connection for an acquired 
psychiatric disability on a de novo 
basis.  If the benefit sought on appeal 
is not granted, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

The purpose of this REMAND is to accomplish additional 
development, to ensure due process of law, to comply with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


	


 



